Opinión disidente del
Juez Asociado Señor Rigau.
San Juan, Puerto Rico, a 18 de febrero de 1976
Este asunto de las drogas prohibidas me ha preocupado por varios años y ha ido creciendo en mí la insatisfacción con la forma en que en nuestra sociedad hemos venido tratando el mismo. De más está decir que por ser éste un problema tan complejo y de tan difícil trato hay que acercarse a él con suma humildad y con total honradez intelectual.
Digo trato y no solución pues solución total y definitiva para un problema de esta naturaleza es, por lo menos por ahora, sólo un sueño. Sin embargo, creo que el problema puede reducirse a proporciones manejables y tolerables. Expongo las ideas que siguen con la esperanza de que puedan ser útiles— aún para ser rechazadas y sustituidas por otras mejores— cuando se haga una reforma de nuestro Derecho sobre el particular.
El caso de autos es un ejemplo de lo inadecuado que es el tratamiento que venimos dando por varios años y durante dis-tintas Administraciones a este problema de las drogas prohibi-das. Israel Rivera, el antes acusado y aquí interventor, es descrito hoy día como un ciudadano ejemplar, marido modelo y persona que da de su tiempo y de sus energías a causas cívicas y humanitarias. Sin embargo, por haber sido adicto pesan sobre *657su vida dos sentencias para ser cumplidas consecutivamente, una de 8 a 12 años de presidio y otra de 8 a 10, lo que signi-fica que ambas constituyen una sentencia de 16 a 22 años de presidio.
La principal dificultad que existe hoy día para tratar este asunto de las drogas, no consiste en sus problemas técni-cos, médicos y económicos, sino que consiste en la actitud que frente a él predomina. Me refiero a que se ha hecho del proble-ma un asunto moral. No se admite así, explícitamente, pero creo que se piensa que es inmoral usar marihuana y drogas, y naturalmente, como lo inmoral indigna, tan pronto se toca el tema surge la indignación. Al ésta invadir el campo queda anulada, o reducida a un mínimo ineficiente, la función racio-nal e intelectual.
Si logramos que, aunque sea temporeramente en lo que dis-cutimos el problema, se deje a un lado la indignación, entonces creo que podremos desatar este nudo gordiano sin la espada. Máxime cuando la experiencia ha demostrado que la espada no ha tenido éxito, pues como las entrañas de Prometeo, el nudo se ha vuelto a formar apenas dado el tajo — si se me permite utili-zar un símil dentro de otro.
Un distinguido filósofo norteamericano, cuya preocupación intelectual mayor fue la Etica y la teoría de los valores, es-cribió lo siguiente:
“Felizmente, el que el hombre deba su dignidad a la posesión de la libertad es cosa que apenas requiere argumentación. Su dignidad puede ser poca, mucha o ninguna; pero cualquiera que tenga o que pudiera tener reside en la capacidad del individuo para decidir por sí mismo.” (1)
Es en ese espíritu, el de la honesta libertad de pensa-*658miento, en el que me dirijo al lector y en el cual lo invito a considerar lo que aquí se dice.
En primer lugar voy a exponer sucintamente las razones por las cuales estimo que la actual legislación sobre drogas prohibidas debe ser sustituida por otra. Después propondré un sistema o trato que creo que debemos considerar y quizás ensayar.
1, La primera razón y la de más importancia práctica consiste en que la legislación actual sobre drogas prohibidas causa males peores que el mal que trata de curar. Incrementa el peso de esta primera razón el hecho de que la legislación actual, como la experiencia ha demostrado, a pesar de los males que causa, ni siquiera cura aquel contra el cual va dirigida. Veamos por qué digo que esa legislación causa males peores que el que trata de erradicar.
Al prohibir absolutamente la venta y uso de las drogas en la forma en que lo hace la ley, se obliga a sus consumidores a comprarla en el mercado negro y se crea así, como consecuen-cia de la ley, un precio artificialmente alto, altísimo, a esos productos.
Se estima que hoy día un deck de heroína vale $10 o más. También se estima que un adicto necesita $100 o más diarios para mantener su vicio. (El precio no es estable y a unos les cuesta más que a otros.) Eso hace que los adictos no puedan sufragar sus necesidades de esa clase con sus ingresos norma-les, o con los de su familia, y como el vicio crea una compul-sión irresistible los adictos se ven obligados a recurrir a formas ilegales para proveerse los medios para la compra de la droga. Como se sabe, dichas formas ilegales son generalmente el escalamiento de hogares y negocios, el hurto y el robo.
Muchas veces al cometer esos crímenes' — a veces sin pro-ponérselo — ocurren delitos de sangre y hasta muertes cuando los adictos son sorprendidos al cometerlos.
Aún limitándonos a los delitos contra la propiedad — es-calamientos, hurtos, robos — la Policía de Puerto Rico infor-*659ma que en el año 1974 se cometieron 66,864 delitos contra la propiedad. Esto, informa la Policía, equivale a un delito de esa naturaleza cada ocho minutos. Estima un alto funcionario de la Policía que el 60% de los delitos que se cometen en Puerto Rico tienen su causa directa o indirecta en este proble-ma de las drogas prohibidas. (2)
Esa incidencia tan elevada en escalamientos, hurtos y robos ha producido en la población no sólo una sensación sino una realidad de inseguridad en sus personas, en sus hogares y en sus negocios. Hay que vivir y trabajar tras rejas, cerrojos y candados. A pesar de todas esas precauciones y de la ingente labor de la Policía sigue cometiéndose un delito de esa clase cada ocho minutos.
No tengo los datos precisos, pues los que hay son meros estimados. Algunos estiman que puede fluctuar entre el 1 % y el 2 % de la población el número de adictos. Personalmente creo que aún el 1 % es un estimado muy alto. Una legislación que le crea al 99 o al 98% de la población inocente, que no usa drogas, los graves daños que le hace sufrir — puñaladas, escalamiento en los hogares, etc. — con el solo propósito de meter a presidio al restante 1 ó 2% porque insiste en utilizar las drogas, no es una buena legislación.
Se informa que en Inglaterra, en donde el adicto puede obtener legalmente su dosis de droga para uso personal a pre-cio razonable, prácticamente no se cometen delitos causados por este problema de las drogas. (3)
Si no fuese porque este asunto, como señalamos antes, se considera emocionalmente, esa legislación, que existe en ale-*660gado beneficio del 1 ó el 2% de la población pero que perjudica gravemente al 99 ó al 98 % de la misma, no podría subsistir en una democracia, pues es inconcebible que la gran mayoría esté dispuesta a pagar conscientemente tan alto precio por tan pe-queño y tan dudoso bien.
Añádase a lo anterior el que es muy cuestionable que aún dicha legislación beneficie a los adictos contra quienes va dirigida. Dudamos que una sentencia de presidio sea menos perjudicial para un ser humano que el uso controlado, privado y pacífico de la droga, aunque ésta también le hace daño. Tam-bién añádase que la población que sufre en su propia carne, en la santidad de sus hogares y en sus propiedades, los crímenes antes mencionados es la parte de la población que es inocente a los ojos de la ley de drogas porque no las utiliza.
Lo más increíble de todo ésto es que habiéndose cometido antes un error casi idéntico, lo estamos repitiendo apenas medio siglo después. Me refiero a la prohibición del licor, conocida popularmente como “la prohibición.”
Durante el primer tercio de este siglo y obedeciendo a un sentir religioso y moral, en los Estados Unidos se prohibió el licor. Una “moral” mayoritaria protestante le impuso esa medida en aquél país a una minoría católica que no participaba de ese punto de vista. Digo esto sin ninguna clase de animus y meramente como un dato histórico innegable. Hasta se en-mendó la Constitución de los Estados Unidos para ese fin. Como se sabe, el experimento resultó en un fracaso. Hubo que volver a enmendar la Constitución para, mediante la enmienda 21, derogar la número 18.
Contrario a lo que los partidarios de la prohibición vaticinaban, cuando ésta se abolió no se vino abajo el país. La mayoría de la población usa el licor socialmente y siempre, ahora como antes, hay un pequeño porcentaje de adictos llama-dos alcohólicos que ahora reconocemos que son enfermos y no criminales.
*661No se logró con la prohibición erradicar el uso del licor pero en cambio se causó mucha violencia, mucha tragedia y mucho sufrimiento. Además — igual que ahora con la prohibi-ción de la droga — se creó el gansterismo, el contrabando de la bebida y una ola de criminalidad como jamás la habían cono-cido los Estados Unidos. (4) En Puerto Rico podemos decir igual: la prohibición absoluta de las drogas ha producido el más numeroso bajo mundo y la mayor incidencia de criminali-dad que jamás se habían conocido en este país.
2. La segunda razón la acabamos de mencionar. La 'prohi-bición total de la droga creó el bajo mundo que opera dicha industria y además la subsidia al mantener, sin proponérselo, un precio irrazonablemente alto para dicho producto. En adi-ción, al hacer en esa forma tan lucrativo dicho negocio, creó también los pushers quienes se dedican a inducir a los niños de escuela a usar la droga para luego tenerlos de clientes cautivos. Más adelante explico cómo se podrían hacer desapare-cer de nuestro medio ese bajo mundo y también los pushers, sin disparar un tiro, sin efectuar un arresto, sin un largo y costoso proceso judicial y sin mantener a nadie en el presi-dio.
3. Se explica que se castiga al adicto porque la droga le hace daño. Como hemos antes mencionado, es rara esta forma de “proteger” a una persona de algo que le hace daño: infli-giéndole un castigo peor — el presidio. De todas maneras, examinemos el problema con un poco de más detenimiento. El tabaco y el alcohol también hacen daño. ¿Por qué no metemos en la cárcel a los que fuman tabaco y a los que toman alcohol? Hoy día, meramente con formular la pregunta se ve lo absurdo de la cuestión. Estoy seguro de que en el futuro se conside-rará casi increíble lo que hoy hacemos con esto de la droga.
4. El costo social y moral del presente sistema es incalculable. Nos inquieta la conciencia el que para “proteger” *662a un pequeño número de adictos no solamente les infligimos condenas de presidio sino que a la vez estamos llevando la tragedia a sus hogares. Hay allí madres, padres, hermanos, esposos, hijos, a quienes el Estado les lleva incalculables sufrimientos porque un miembro de la familia tiene el vicio de la droga. Me explico.
Como hemos señalado, cuando el adicto tiene que incurrir en los delitos de escalamiento, robo y hurto para poder com-prar la droga a precios artificialmente elevados es que se convierte realmente en un criminal. De manera que una familia que tiene la desgracia de tener en su seno a un adicto, como si eso no bastase, el Estado, al hacerle imposible a aquél conseguir legalmente su dosis de droga, lo obliga a delinquir —dada la compulsión que el vicio crea — y entonces lo mete en la cárcel. ¿Han visto ustedes a una madre o a una esposa cuando eso ocurre? Es devastador.
5. El costo económico del presente sistema también es inmenso. No creo que hay datos precisos sobre lo que cuesta todo el esfuerzo del Estado para perseguir y castigar el 60% de los crímenes cometidos en Puerto Rico contra la propiedad, porcentaje que se le atribuye directa e indirectamente a la prohibición de las drogas. Baste con recordar el trabajo de policías, fiscales, agentes encubiertos, confidentes, jueces, mantenimiento en cárceles', etc.
¿Qué hacer? Desde luego, criticar cualquier sistema es fácil. Lo difícil es proponer alternativas. Siempre he creído que la crítica responsable es la que ofrece alternativas o maneras sustituías de aquellas que se critican. Voy a proponer una forma en que creo que debíamos atender este problema de las drogas. No soy un experto en el asunto ni pretendo serlo. Tampoco pretendo que mi propuesta sea ni la única ni la mejor. Solamente puedo esperar que se considere, pero si se encuentra una forma superior de atender este problema yo sería el pri-mero en alegrarme.
*663También quiero decir que no estamos obligados a sostener perpetuamente ninguna forma que se ensaye si ésta no resulta. De todas maneras, el sistema actual no es satisfactorio'. Nada se pierde con tratar otras maneras, recordando que siempre podemos desecharlas si no resultan adecuadas.
Como se sabe, nuestra ley es una adaptación de la ley federal. Hablamos mucho de crear nuestro propio Derecho. Creo que este asunto nos ofrece una brillante oportunidad para ello. Nos vienen a la memoria las palabras de Pericles, cuando en su oración en honor de los atenienses caídos en la Guerra del Peloponeso dijo “Nuestra forma de gobierno no emula las leyes de las ciudades vecinas; antes es modelo y no copia de las demás.”
Estimo que se podría sustituir la ley actual y se podría abrir, digamos, en el Departamento de Salud, un Registro de Adictos. Salud sería un departamento apropiado tanto por la afinidad del tema como porque tiene oficinas o dependencias en prácticamente toda la isla. Claro, podría ser en cualquier otro Departamento que tenga oficinas por la isla.
La ley autorizaría a los médicos a dar la orden escrita para que las farmacias vendiesen a los adictos la dosis para consumo estrictamente personal. Si se quiere obviar ese paso se podría autorizar a las farmacias a despachar dosis por adicto, previamente calculadas y establecidas en un Regla-mento. Mediante ese control el adicto podría comprar el pro-ducto a un precio razonable, posiblemente fijado por el Estado, el cual podría ser quizás $1.00 en vez de $10 o mayor, como lo es en el mercado de contrabando.
Esas pequeñas cantidades serían para el uso personal del adicto y evitarían el tráfico ilegal. El que poseyese cantidades grandes, obviamente para fines de venta, sería reo de delito grave. Pudiendo el adicto adquirir a un precio bajo la dosis que necesita para su uso personal no veo el incentivo para que corra el riesgo del presidio comprando a precios más altos *664cantidades mayores. También los médicos o farmacéuticos que violasen la ley estarían sujetos a sanción.
Con un plan así, o parecido, creo que se conseguirían los siguientes objetivos : (a) Se reducirían a un mínimo los escala-mientos de hogares y negocios, los robos y los hurtos. ¡Se redu-cirían en aproximadamente 60% los delitos contra la propie-dad en Puerto Rico! (b) Al no tener razón para existir se desvanecería el bajo mundo que opera hoy la industria de la droga en Puerto Rico. La reducción en los asesinatos sería sorprendente, (c) Se desaparecería el pusher que induce a los niños de escuela a usar la droga.
El plan que propongo tiene alguna semejanza con lo que se ha hecho en Inglaterra y en otros sitios. Presumo que se dirá que esto no ha resuelto el problema ni en Inglaterra ni en otros lugares. Lo primero que hay que reconocer, como dijimos antes, es que el problema no se va a resolver totalmente. Pero se puede reducir a proporciones en que deje de ser un problema cuantitativamente importante. Eso es a lo más que creo podemos aspirar, pero si se logra ya sería bastante. Sobre todo si recordamos que el sistema actual no ha hecho ni una cosa ni la otra.
Bien vale la pena tratar otras maneras que no le impongan al 99% de la población que no utiliza la droga las graves pena-lidades que indirectamente la legislación actual le impone y que a la vez le permita a esa pequeña minoría compuesta de los adictos a vivir sin convertirse en criminales, hasta que la ciencia produzca, si es que lo produce, una cura a ese hábito. Porque existen alcohólicos no le imponemos a los no alcohólicos dichas graves consecuencias, ni tampoco le imponemos a los alcohólicos penalidades de presidio. Creo que hacer lo propio en el caso de los adictos es lo sensato, lo práctico, lo compasivo y lo cristiano.
Sobre este tema hay abundantísima literatura. Me he abstenido de citarla con prolijidad porque creo que lo primordial es aprehender el problema en su más íntima sustancia. *665Una vez hecho esto se pueden dar las directrices para la crea-ción de la legislación y del aparato administrativo necesario, el cual debe ser el más sencillo> y económico posible. Con proble-mas más difíciles el hombre se ha confrontado con éxito. No veo por qué no podemos hacerlo en este caso, una vez que sus-tituyéramos la emoción con la razón. O mejor dicho, una vez que lleguemos a las decisiones mediante la razón, entonces necesitaremos la fuerza de la emoción para llevarlas a cabo.
Repito que la idea que he sugerido es solamente una entre posiblemente varias alternativas. Requeriría ley y un regla-mento. De imposible no tiene nada.
Comprendo que por razones prácticas sería deseable que esta reforma fuese bipartita. No deseo subestimar la capaci-dad de nuestros distinguidos legisladores y administradores para laborar por el bien común. Creo que puede hacerse.

 Ralph Barton Perry. Fue profesor de Filosofía de la Universidad de Harvard. Escribió Present Conflict of Ideals (1918); General Theory of Value (1926) y Approach to Philosophy (1906), entre otras obras. El párrafo citado aparece en The Meaning of the Humanities, Princeton Univ. Press (1940), pág. 8.


 Entrevista de la Leda. Ina Aponte de Aviles con el Coronel Héctor M. Lugo, Director de la División de Drogas y Narcóticos de la Policía de Puerto Rico, celebrada en 26 de febrero de 1975.


Schur, Crimes Without Victims (1965), pág. 138. Igual ocurre en España en donde la Dirección General de Sanidad lleva un registro de toxicómanos. A éstos se les permite acudir a un médico que les recete la droga. Alvira Martin, Las Drogas en España, Revista Arbor, Enero 1975, Madrid.


 Swisher, American Constitutional Development (1948) pág. 704, ab initio.